FOURNET, Chief Justice.
The defendant, Wallace Dennis Watts, having been tried on an indictment charging him with aggravated battery, but convicted of simple battery and his motion for a new trial having been denied, was granted an appeal from such conviction and sentence thereunder,1 returnable to this court on the 28th day of January, 1959, but not perfected until February 6, 1959, when the record was lodged here.
The defendant, through newly appointed counsel, on whose motion this appeal was granted, although admitting that he was represented during the trial by an “able and conscientious attorney,” appointed by the court, alleges that he did not have the benefit of “adequate and effective counsel” and should, therefore, be granted a new trial “in order that he might be represented by counsel of his own choosing.” However, defendant does not show in what way he was deprived of the assistance of “adequate and effective counsel” during the trial below, nor does he refer us to any specific errors allegedly committed by such court-appointed counsel.
No bills of exceptions having been perfected and there being no error patent on the face of the record, this appeal is without merit.
The conviction and sentence are affirmed.

. Defendant was sentenced to serve a sentence in the parish jail for a period of 12 months and to pay $150 and cost and in default of payment of fine and cost to serve an additional 3 months in jail.